Citation Nr: 1603031	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a chest disorder, claimed as recurrent chest pain.

5.  Entitlement to service connection for a right shoulder disorder.

6. Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for a cervical spine/neck disorder.

8.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1972 to March 1973, with additional Reserve service, from March 1973 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in Fort Harrison, Montana.  Jurisdiction has since been returned to the RO in Honolulu, Hawaii.

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in September 2014.  A transcript of the hearing is associated with the record.  The record was held open for 60 days to allow the Veteran to submit additional evidence.

Thereafter, the Veteran, through his representative, submitted additional medical evidence in November 2014 along with a waiver of AOJ consideration. 38 C.F.R. § 20.1304(c) (2015).


This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

While the Veteran's Marine Corps Reserves service treatment records are of record, the record does not contain the specific dates for which the Veteran performed ACDUTRA and INACDUTRA (inactive duty for training).  Therefore, such should be obtained on remand.

During the hearing, the Veteran testified that his above claimed disorders are due to a parachute jumping injury incurred during active duty for training.  He described that he had to execute a parachute jump holding a large pole, and that he fell to the ground and was knocked out for approximately 30 minutes.  He added that he was taken to the Navy hospital to be evaluated.

Service treatment records document an August 1977 incident, indicating that the Veteran lacerated his left ear on his pack while parachuting and he was being sent to "NRMC PH" (Naval Regional Medical Center, Pearl Harbor) for suturing.  Notes below describe the suturing, stating that there was no nerve involvement evident and that the Veteran was to follow-up after 5 days.

Here, it does not appear that records from the Pearl Harbor Naval Regional Medical Center have been requested by the AOJ.  Thus, the AOJ should contact the NRMC PH, National Personnel Records Center (NPRC), or any other appropriate location to attempt to recover medical records from the Veteran's treatment in August 1977.

Additionally, during the hearing, the Veteran stated he currently receives treatment at a VA Pain Clinic.  Here, the most recent VA treatment records associated with the Veteran's claims file are dated October 2013, from a VAMROC (VA Medical & Regional Office Center) in Honolulu, Hawaii, which include records from the VA Chronic Pain Clinic.  As it appears there are more recent, outstanding VA treatment records, such should also be obtained on remand. 

The Veteran also reported ongoing treatment through Kaiser Permanente, and that he has been treated there since 1972.  The Board notes that in January 2011, the AOJ requested all records from Kaiser Permanente, and that the record contains treatment notes from Kaiser Permanente dated from April 21, 2003, to November 27, 2010.   However, it does not appear that an explicit finding was made that earlier records were unavailable.  Additionally, there are likely more recent, outstanding private treatment records.  Accordingly, the AOJ must seek to obtain such records.

The Board also finds that VA examinations are required to clarify any current diagnoses of the claimed disorders, and the etiology of such disorders.  In this regard, an August 2013 VA treatment note indicates a history of degenerative joint disease (DJD) of the back, neck and knees, as well as headaches and chest pain.  However, it is unclear if such was the Veteran's self-reported history, or diagnoses rendered by his physicians.  The Board notes that the Veteran's medical records also note chronic pain, migraines and DJD for 10 years (May 2013 VA treatment note) and indicate diagnoses of atypical chest pain, DJD of the low back, and neck pain (June 2013 VA treatment note), and lumbar spine DJD and chronic pain with radiation to the knees (July 2013 VA treatment note).  With respect to the Veteran's shoulders, the record indicates that he filed workers' compensation claims with respect to the left shoulder, injured in September 2006, and the right shoulder, injured in December 2008, and that he had surgery on both shoulders as result of such injuries.  It is unclear whether he has a current diagnosis of a right or left shoulder disorder which is related to service.
The Board notes that the Veteran submitted an October 2014 positive nexus opinion from a VA physician, which notes the Veteran's parachuting accident, and indicates that the Veteran has chronic pain as a result of such.  Here, the Board notes that pain, alone, is not a disability and that a thorough VA examination, which addressees the Veteran's complete medical history, identifies any current diagnoses and provides a clearly reasoned rationale on the etiology of such disorders, is required.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Marine Corps Reserves.  Records showing pints earned will not satisfy this request.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the NPRC or other appropriate custodian and make every effort to obtain any additional service treatment records which may exist from the Veteran's August 1977 to March 1978 treatment at the Pearl Harbor Naval Regional Medical Center.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Obtain and associate medical records from the VA Medical & Regional Office Center in Honolulu, Hawaii, dated since October 2013, with the Veteran's electronic claims file.  Records from VA pain clinic should also be obtained.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  Obtain the necessary authorization from the Veteran to request private treatment records from Kaiser Permanente, dating from 1972 to the present, excluding records dated from April 21, 2003, to November 27, 2010, already of record.

Make at least two (2) attempts to obtain such records.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

5.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his claimed bilateral knee, thoracolumbar, chest, neck, bilateral shoulder and headache disorders.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

(A) The examiner identify all diagnoses referable to the right/left knees, back, chest, neck right/left shoulders and the Veterans complaints of headaches.

(B) For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (at least a a50-50 probability) related to the Veteran's military service, to include a parachuting accident during his period of ACDUTRA/INACDUTRA.

In offering such opinion, the examiner should consider and discuss the lay statements of record and the medical history, to include the Veteran's subsequent bilateral shoulder surgeries stemming from workers' compensation claims, as well as the October 2014 VA opinion.  A rationale for all opinions offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


